81 Mich. App. 543 (1978)
265 N.W.2d 410
AVANT
v.
NATIONAL BANK OF DETROIT
Docket No. 77-479.
Michigan Court of Appeals.
Decided February 23, 1978.
Ovander W. Stoner, for plaintiff.
*544 Dykema, Gossett, Spencer, Goodnow & Trigg (by Bettye S. Elkins and Seth M. Lloyd), for defendant.
Before: BEASLEY, P.J., and D.E. HOLBROOK, JR. and M.J. KELLY, JJ.
PER CURIAM.
On February 4, 1976, plaintiff filed a complaint with the Michigan Department of Civil Rights claiming that because of her sex and race she was unfairly demoted and bypassed for a merit increase. While the matter was pending, on May 6, 1976, plaintiff started a suit for damages alleging essentially the same facts. Defendant filed motions for summary judgment and accelerated judgment, which were denied.
Defendant appeals by leave granted claiming that plaintiff has failed to exhaust her administrative remedies before the Michigan Department of Civil Rights.
The claim is without merit. Pompey v General Motors Corp controls.[1] We are not persuaded that Michigan Civil Rights Commission v Clark requires a different result here.[2] An additional reason for affirmance here is the subsequent voluntary dismissal of the proceeding before the Michigan Department of Civil Rights. We affirm denial of the motions for summary judgment and accelerated judgment.[3]
Affirmed, with costs.
NOTES
[1]  385 Mich. 537, 560; 189 NW2d 243 (1971), where the Court said:

"We hold that plaintiff can maintain a civil damage action for redress of his statutorily created right to be free from discrimination in private employment, and that this remedy may be pursued in addition to the remedial machinery provided by statute."
[2]  390 Mich. 717, 724, n 3; 212 NW2d 912 (1973).
[3]  It should be noted that we express no opinion here regarding the manifold issues concerning such matters as possible consolidation, overlapping or inconsistent relief, duplicate damage awards, and the like.